DETAILED ACTION
This Action is responsive to the communication filed on 11/03/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-23, 26, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 2017/0263837), in view of Choi (US 2019/0058095).

Regarding claim 17, Jeon (see, e.g., FIG. 9, FIG. 11-FIG. 13) discloses a component comprising:
at least two component parts 101 configured to generate electromagnetic radiation (Para 0072);
two encapsulations 170 e.g., within individual openings 305 (Para 0072); and
a one-piece carrier frame 301 (see FIG. 11) having a plurality of openings 305 (see FIG. 11), each opening 305 in form of a through-hole (Para 0072),
wherein:
the component parts 101 are arranged in different openings 305 such that a respective component part 101 is laterally spaced apart from inner walls e.g., inner walls of 301 of an associated opening 305 (Para 0072, Para 0073),
each component part 101 is enclosed in lateral directions by one of the encapsulations 170 such that the component parts 101 are mechanically connected to the carrier frame 301 via the encapsulations 170 thereby forming a self-supporting and mechanically stable unit (Para 0072, Para 0073),
the carrier frame 301 comprises a casting material, the casting material being a castable silicone, a resin or a plastic material (Para 0079), and
the two encapsulations 170 e.g., within individual openings 305 arranged in the two openings 305 of the carrier frame 301 (Para 0072), 
Although Jeon shows substantial features of the claimed invention, Jeon fails to expressly teach that the two encapsulations arranged in the two openings of the carrier frame have different materials or different fluorescents.
Choi (see, e.g., FIG. 14), on the other hand, discloses two encapsulations 142, 144 arranged in the two openings e.g., openings created by 110a of the carrier frame 110a have different materials or different fluorescents for the purpose of providing a light emitting device emitting various colors from one package (Para 0050, Para 0103, Para 0104). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the two encapsulations arranged in the two openings of the carrier frame that have different materials or different fluorescents of Choi in the device of Jeon for the purpose of providing a light emitting device emitting various colors from one package (Para 0103, Para 0104).

Regarding claim 18, Jeon (see, e.g., FIG. 9, FIG. 11-FIG. 13) teaches that one of the encapsulations 170 directly adjoins one of the component parts 101 and/or directly adjoins the carrier frame in the lateral directions and terminates flush with the component part and/or with the carrier frame on a rear side of the component part and/or of the carrier frame (Para 0072).

Regarding claim 19, Jeon (see, e.g., FIG. 9, FIG. 11-FIG. 13) teaches that the carrier frame 301 is formed as a main carrier 301 of the component stabilizing the component, wherein the component is free of any further carrier on which the carrier frame 301 or the component parts 101 are arranged (Para 0072).
Jeon/Choi fail to expressly teach that at least 90 % of a vertical height of the component is accounted for by a vertical height of the carrier frame. However, differences in vertical heights will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the at least 90% of a vertical height of the component being accounted for by a vertical height of the carrier frame, it would have been obvious to one of ordinary skill in the art to modify the vertical height of the component of Jeon to be at least 90% of a vertical height of the component being accounted for by a vertical height of the carrier frame through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed vertical height of the component or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 20, Jeon/Choi fail to expressly teach that a ratio between a vertical height of the carrier frame and a vertical height of one of the encapsulations is between 0.8 and 1.2 inclusive. However, differences in vertical heights will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the ratio between a vertical height of the carrier frame and a vertical height of one of the encapsulations being between 0.8 and 1.2 inclusive, it would have been obvious to one of ordinary skill in the art to modify the vertical height of the component of Jeon to be a ratio between a vertical height of the carrier frame and a vertical height of one of the encapsulations being between 0.8 and 1.2 inclusive through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed ratio of vertical heights of the component or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 21, Jeon (see, e.g., FIG. 13(b)) teaches that one of the encapsulations 170 and the carrier frame 301 have the same vertical height (Para 0088).

Regarding claim 22, Jeon (see, e.g., FIG. 13(b)) teaches that the component parts 101, the encapsulations 170 and the carrier frame 301 are flush with one another at a lateral contact surface e.g., bottom surfaces, the lateral contact surface e.g., bottom surfaces being formed in regions by a rear side of one of the component parts 101 and/or one of the encapsulations 170 and/or the carrier frame 301 (Para 0088).

Regarding claim 23, although Jeon (see, e.g., FIG. 13) shows substantial features of the claimed invention, Jeon (see, e.g., FIG. 13) fails to expressly teach that a contact structure for external electrical contacting of one of the component parts is formed on the lateral contact surface, and wherein the rear side of the component is formed in regions by an exposed surface of the contact structure and the component is electrically contactable exclusively via the rear side.
Jeon (see, e.g., FIG. 15), on the other hand, discloses that a contact structure 201 for external electrical contacting of one of the component parts 101 is formed on the lateral contact surface e.g., bottom surfaces, and wherein the rear side of the component is formed in regions by an exposed surface of the contact structure 201 and the component is electrically contactable exclusively via the rear side for the purpose of providing the LEDs passages for electrical conduction and passages for heat protection (Para 0089, Para 0094).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the contact structure of Jeon (e.g., FIG. 15) to the device of Jeon (e.g., FIG. 13) in the device of Jeon for the purpose of providing the LEDs passages for electrical conduction and passages for heat protection (Para 0089, Para 0094).

Regarding claim 26, Jeon (see, e.g., FIG. 9, FIG. 11-FIG. 13) teaches that the respective encapsulation 170 comprises a radiation-transmissive material and completely covers the respective component part 101 in a plane view of a front side of the component (Para 0072).

Regarding claim 27, Choi (see, e.g., FIG. 14) teaches that the encapsulation 142, 144 comprises a radiation-transmissive material with fluorescent particles embedded therein for light conversion (Para 0058, Para 0103).

Regarding claim 30, Choi (see, e.g., FIG. 14) teaches that the two encapsulations 142, 144 comprise different fluorescent particles (Para 0103).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 2017/0263837), in view of Choi (US 2019/0058095), and further in view of Mao (US 2017/0263828), in view of Bierhuizen (WO 2012/101488 A1).

Regarding claim 29, although Jeon/Choi shows substantial features of the claimed invention, Jeon/Choi fails to expressly teach that side surfaces of the carrier frame are each formed obliquely so that from a front side of the component to a rear side of the component, an inner separating wall and outer separating walls of the carrier frame have an increasing cross section.
Mao (see, e.g., FIG. 1B), on the other hand, discloses that side surfaces of the carrier frame 400 are each formed obliquely so that from a front side of the component to a rear side of the component, an inner separating wall and outer separating walls of the carrier frame 400 have an increasing cross section (Para 0024). Bierhuizen (see, e.g., FIG. 9), on the other hand, teaches that the inclined sidewalls increases the light directing angle emitted from the LED and increasing light extraction efficiency (Para 0015).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier frame of Jeon/Choi with the oblique side surfaces of the carrier frame of Mao/Bierhuizen for the purpose of increasing the light directing angle emitted from the LED and increasing light extraction efficiency (Bierhuizen: Para 0015).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 2017/0263837), in view of Bierhuizen (WO 2012/101488 A1).

Regarding claim 31, Jeon (see, e.g., FIG. 9, FIG. 11-FIG. 13) discloses a method for producing a component, the method comprising:
providing an auxiliary carrier 201 (Para 0072);
forming a carrier frame 301 on the auxiliary carrier 201, the carrier frame 301 having at least two openings 305 (see FIG. 11) each in form of a through-hole, wherein the carrier frame 301 is formed directly on the auxiliary carrier 201 and the carrier frame 301 is formed from a casting material which is a castable silicone, resin or plastic material (Para 0079);
arranging at least two component parts 101 in the openings 305 on the auxiliary carrier 201 such that the component parts 101 are each laterally spaced apart from inner walls of an associated opening 305 (Para 0072, Para 0073);
forming at least two encapsulations 170 in the openings 305 so that the component parts 101 are each enclosed in lateral directions by an associated encapsulation 170 such that the component parts 101 are mechanically connected to the carrier frame 301 via the encapsulations 170 (Para 0072); and
removing the auxiliary carrier 201 (Para 0089),
Although Jeon shows substantial features of the claimed invention, Jeon fails to expressly teach that the carrier frame is formed by a casting process (e.g., molding compound shaped in accordance with a specified form). Jeon does, however, teach that the carrier frame 301 is placed directly on the auxiliary carrier 201 (Para 0072).
 Bierhuizen (see, e.g., FIG. 2B), on the other hand, discloses that the carrier frame 250 is formed on the auxiliary carrier 210 by placing the carrier frame 250 on the auxiliary carrier or by directly molding carrier frame 250 on the auxiliary carrier 210 (Para 0014, Para 0016). 
Therefore, it would have been obvious at the time of filing the invention to one or ordinary skill in the art to use either the step of forming the carrier frame on the auxiliary carrier by placing the carrier frame on the auxiliary carrier or the step of forming the carrier frame by directly molding the carrier frame on the auxiliary carrier in Jeon’s device because these were recognized in the semiconductor art for their method of forming carrier frames on carriers, as taught by Bierhuizen, and selecting between known equivalents would be within the level of ordinary skill in the art. 

Allowable Subject Matter
Claim 33 is allowed.
Claims 24-25, 28, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        

/ANTONIO B CRITE/Examiner, Art Unit 2817